Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 1/27/2022.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotte Aluminum (KR 20-2010-0005324 in IDS machine translation provided by Examiner hereinafter Lotte) in view of Smelcer (US 4,856,550 in IDS).
Regarding claim 1, Lotte teaches a condensation water trap device comprising: a neutralizing unit (initial sections in 10 after inlet) including an inlet (21)to introduce condensation water, an inner space capable of receiving a neutralization agent (30) for neutralizing the introduced condensation 5water, and a condensation water passage (43 51) to allow condensation water, which is neutralized in the inner space by the neutralization agent, to flow out; and a discharging unit including a storage space to store the condensation water directly or indirectly introduced through the condensation water passage, and an outlet open in a circular shape such that the stored condensation water is discharged (Figs 2 and 5; Pg. 2-4).
Lotte fails to teach the discharging unit including a spherical float ball that is capable of opening and closing based on the water level with packing of a specific design. Smelcer teaches a condensate trap for a gas furnace should include a spherical float ball in order to provide the desired pressure within the gas furnace/boiler thereby allowing a sufficient amount of condensate to form before lifting the float ball and keeping the condensate at preferred levels (abstract, C1/L10-36, and C3/L58-C4/L2). Smelcer further teaches that the circular outlet has a packing/valve seat (41) of a rubber/resilient material (C3/L16-25). As such, it would have obvious to provide a spherical float ball with accompanying packing material/valve seat in the outlet of Lotte in order to ensure the desired gas boiler/furnace pressure while controlling the condensate levels to appropriate levels. 
It is noted that the packing of Smelcer is inclined in a different manner than claimed. However, it is Examiner’s position that a slight change in shape for the packing from an inclined downward to an inclined upward shape would have been an obvious matter (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In this case, both shapes/designs still allow for a seat for the floating ball to sit while providing a seal preventing unwanted flow down the outlet. The differences in shape does not provide any taught benefit. Further, no evidence is provided that the particular configuration of the claimed container was significant. In addition, such a design is already known and used in floating ball valve seats/packing and provides the same function as the design in Smelcer (see CN 203413832 Fig. 5 in IDS and EP 2853840 Fig. 2 in IDS). For these reasons, the slight change in design of the packing/valve seat would be considered an obvious matter to one skilled in the art. 
It is noted that that while outlet is never explicitly taught to be circular, every other inlet and outlet conduit in Lotte is circular. As such, one skilled in the art would have found Lotte teaching the outlet to be circular, or it would have been an obvious matter to one skilled in the art as it is a known conduit shape and the spherical ball would be able to seal and engage the circular opening. 
Regarding claim 2, Lotte teaches a discharge partition configured to separate the neutralizing unit from the discharging unit, wherein the condensation water passage is positioned in one point, which is 20higher than a position of the inlet, of the discharge partition (Fig. 2 and 5; Pg. 2-4 showing inlet entry point in neutralizing unit below the condensation water passage).
Regarding claim 4, Smelcer teaches that the circular outlet has a packing/valve seat (41) of a rubber/resilient material (C3/L16-25).
Regarding claims 5-6, Smelcer teaches that the float ball is surrounded by an anti-ball deviation wall (36) substantially as claimed (Fig. 2).
Regarding claim 7, Lotte teaches that the trap device further includes multiple partitions as claimed, wherein the partitions can include a foreign matter removing unit (51) thereby separating the trap device as claimed (Fig. 2). 
Regarding claim 8, it is Examiner’s position that the filter device 51 would be considered a porous mesh. 
Regarding claim 9, Lotte teaches that the trap device further includes multiple partitions with intermediate passages as claimed (Fig. 2). 
Regarding claim 10, Lotte teaches the partitions are designed wherein a straight line formed in an open direction of the condensation water passage and a straight line formed in an open direction of the intermediate passage are parallel to each other and not coincident with each other (Fig. 2).
Regarding claim 11, Lotte teaches that the neutralizing unit and discharging unit are in one case (Fig. 2).
Regarding claim 12, the claims recite how the condensation trap device is intended to be operated when combined with an unclaimed furnace/boiler producing exhaust gas. “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, the intended use limitations are not given patentable weight. As the structures claimed are the same, the modified Lotte device is capable of being operated as stated. 
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. It is noted that the above rejection has been modified to address the added claim limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777